         CASE 0:20-mj-00668-TNL Document 5 Filed 09/03/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                                 Criminal No. 20-mj-668 TNL

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                            FILED UNDER SEAL PURSUANT
        v.                                  TO ORDER

 MICHAEL ROBERT SOLOMON and
 BENJAMIN RYAN TEETER,                      ORDER TO SEAL

                     Defendant.

      This United States has submitted a request that the Court seal the Complaint and

accompanying affidavit in the above-referenced case until further order of the Court. The

Court determines that good cause exists to allow the request.

      Accordingly, IT IS HEREBY ORDERED that the Government’s motion to seal is

GRANTED.
         September 3, 2020
Dated:_____________________              _______________________________________
                                         The Honorable Tony N. Leung
                                         United States Magistrate Judge
